--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.60
 
EMPLOYMENT AGREEMENT AMENDMENT


This Employment Agreement Amendment (“Amendment”) dated as of September 30, 2013
(the “Effective Date”) is by and between CD International Enterprises Inc., a
Florida corporation, (the “Company” or “CD International”) and Yuejian (James)
Wang, Ph.D., (the “Executive”).


WHEREAS, CD International and Executive are parties to a certain Employment
Agreement effective as of July 2, 2013 (the "Employment Agreement").


WHEREAS, the parties desire to amend the Employment Agreement as set forth
below.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.
Recitals.  The foregoing recitals are true and correct.



2.
Employment Agreement Amendment



a.      Section 4.A. of the Employment Agreement is hereby amended by including
the following at the end of this section:


Notwithstanding anything to the contrary provided for herein, Executive hereby
agrees, starting from Oct 1, 2013, to reduce his cash salary from $50,000 to
$30,000 per month.  In return, the Company will award Dr. Wang 3 million options
to purchase the Company stock at $0.05 per share per year, vesting after
September 30 of each year. Executive also agrees, for his unpaid cash salary
accrued from January 2012 to September 2013, totaling $405,000, the company has
the option to pay Executive in a combination of stock and cash.  In the event
the company issues Executive the Company’s restricted stock, the common stock
will be priced at $0.05 per share as payment.  In addition, the Company should
have an option to pay Executive with its client company’s shares.
 
 
3.
This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Employment Agreement.
All initial capitalized terms used in this Amendment shall have the same meaning
as set forth in the Employment Agreement unless otherwise provided.  Except as
specifically modified hereby, all of the provisions of the Employment Agreement
which are not in conflict with the terms of this Amendment shall remain in full
force and effect.



4.
Counterparts.  This Amendment may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original
signatures.  All executed counterparts shall constitute one Amendment,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


CD INTERNATIONAL ENTERPRISES, INC.
 
 
By: /s/ Andrew Goldrich 
Name: Andrew Goldrich
Title: Vice President
 





EXECUTIVE




/s/ Yuejian (James) Wang
Yuejian (James) Wang, Ph.D.